Product prospectus supplement no. UBS-4 To prospectus dated July 16, 2009 and prospectus supplement dated January 5, 2007 Royal Bank of Canada Autocallable Optimization Securities with Contingent Protection Linked to an Index Fund ● Royal Bank of Canada may offer and sell from time to time autocallable optimization securities with contingent protection linked to an Index Fund.We refer to these securities as the “securities.” ● This product prospectus supplement no. UBS-4 describes terms that will apply generally to the securities, and supplements the terms described in the accompanying prospectus supplement and prospectus.A separate term sheet, free writing prospectus or pricing supplement, as the case may be, will describe terms that apply specifically to the securities, including any changes to the terms specified below.We refer to such term sheets, free writing prospectuses and pricing supplements generally as terms supplements.A separate fund supplement or terms supplement will describe any index fund not described in this product prospectus supplement and to which the securities are linked.If the terms described in the relevant terms supplement are inconsistent with those described herein or in any related fund supplement, the accompanying prospectus supplement or prospectus, the terms described in the relevant terms supplement will control. ● The securities are senior unsecured obligations of Royal Bank of Canada. ● Payment on the securities will be linked to the performance of an Index Fund. ● The securities will be automatically called for the principal amount plus an amount based on the applicable Call Return if the closing price of one share of the Index Fund on any Observation Date, as set forth in the applicable terms supplement, is equal to or greater than the Index Fund Starting Level. If the securities are called, you will receive the Call Price for that Observation Date, as set forth in the applicable terms supplement. You will receive a positive return on your securities only if the Index Fund closes at a price equal to or above the Index Fund Starting Level on an Observation Date, including the final Observation Date. ● If the securities have not been called, and the Index Fund closes below the applicable Trigger Price on the final Observation Date, you will lose 1% (or a fraction thereof) of the principal amount for every 1% (or a fraction thereof) decrease in the price per share of the Index Fund below the Index Fund Starting Level. ● If you hold the securities to maturity, the securities are not called on the final Observation Date and the Index Fund is above or equal to the Trigger Price on the final Observation Date, you will receive 100% of your principal, subject to the creditworthiness of Royal Bank of Canada. ● The contingent protection feature applies only if you hold the securities to maturity. ● No interest payments will be made on the securities. ● For important information about U.S. federal tax consequences, see “Supplemental Discussion of U.S. Federal Income Tax Consequences” beginning on page PS-46. ● The securities will be offered in minimum denominations of $10 and integral multiples of $10, unless otherwise specified in the relevant terms supplement. ● Investing in the securities is not equivalent to investing in the Index Fund or the index the performance of which the Index Fund seeks to track, which we refer to as the Underlying Index, or any of the equity securities held by the Index Fund or included in the Underlying Index. ● The securities will not be listed on any securities exchange unless otherwise specified in the relevant terms supplement. Investing in the securities involves a number of risks.See “Risk Factors” beginning on page PS-3. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of the securities or passed upon the accuracy or the adequacy of this product prospectus supplement no. UBS-4 the accompanying prospectus supplement and prospectus, any related fund supplement, or any related terms supplement.Any representation to the contrary is a criminal offense. The securities are unsecured and are not savings accounts or deposits of a bank.The securities are not insured or guaranteed by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation, or any other governmental agency of Canada or the United States. UBS Financial Services, Inc. RBC Capital Markets Corporation November 9, 2009 TABLE OF CONTENTS Page Summary PS-1 Risk Factors PS-3 Use of Proceeds and Hedging PS-15 General Terms of the Securities PS-16 The iShares® MSCI EAFE Index Fund PS-28 The Technology Select Sector SPDR Fund PS-39 Other Index Funds PS-43 Supplemental Discussion of Canadian Tax Consequences PS-44 Supplemental Discussion of U.S. Federal Income Tax Consequences PS-46 Underwriting PS-50 Employee Retirement Income Security Act PS-52 In making your investment decision, you should rely only on the information contained or incorporated by reference in the terms supplement relevant to your investment, any related fund supplement, this product prospectus supplement no.
